Exhibit 10.4

 

EXECUTION COPY

 

September 14, 2005

 

Michael D. Webb

EPIX Pharmaceuticals, Inc.

161 First Street

Cambridge, MA 02142

 

Dear Michael:

 

The purpose of this letter agreement (hereinafter the “Agreement”) is to confirm
the terms of your separation from EPIX Pharmaceuticals, Inc. (“EPIX” or
“Company”).  The Consideration described below is contingent on your agreement
to and compliance with the terms of this Agreement.  The Effective Date of this
Agreement shall be the eighth day following the day that you sign it.

 

1.             Separation of Employment.  You acknowledge that by signing this
Agreement, you shall have submitted your resignation as Chief Executive Officer
and member of the Board of Directors to the Board of Directors, which
resignation shall be effective on September 14, 2005 (the “Separation Date”). 
Except as provided for below, you acknowledge that from and after the Separation
Date, you shall have no authority and shall not represent yourself as an
employee or agent of Company.

 

2.             Consideration.  In exchange for the mutual covenants set forth in
this Agreement, and beginning as soon as practicable after the Effective Date of
this Agreement, the Company agrees to provide you with the following
Consideration:

 

(i)            The Company shall pay you severance pay in the amount of
$175,150.50, paid out in six (6) approximately equal monthly payments, beginning
in the first month following the conclusion of the Consulting Period (as defined
in Section 3) (the six month period during which the severance pay is being paid
referred to as the “Severance Period”).

 

(ii)           You shall remain eligible to be paid, in the discretion of the
Board of Directors, an annual bonus for the period ending December 31, 2005.  In
determining the amount of the bonus to be awarded, if any, the Board will refer
to but shall not be bound by the terms of the short-term incentive plan referred
to on page 21 of the Company’s Proxy Statement dated on or about April 25, 2005,
and any bonus shall be prorated by the number of months of employment as CEO in
2005.

 

(iii)          The Company will reimburse your reasonable documented attorneys
fees incurred in connection with the negotiation and execution of this Agreement
and preparation of the related press releases and prepared responses to media
inquiries, up to a maximum of $5000.00.

 

(iv)          By law, and regardless of whether you sign this Agreement, you
will have the right to continue your medical and dental insurance pursuant to
the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA).  The COBRA “qualifying event” shall be deemed to be the Separation
Date.  If you complete the appropriate forms and execute this Agreement, the
Company will cover the cost of the COBRA payments to

 

--------------------------------------------------------------------------------


 

continue your participation in EPIX’s medical and dental insurance plans during
the Consultancy Period (as defined in Section 3) and the Severance Period to the
same extent that such insurance is provided to persons employed by EPIX.  All
other benefits shall cease as of the Separation Date.

 

(v)           EPIX will instruct its officers, members of the Board of Directors
and senior managers to refrain from making any private or public statements that
are professionally or personally disparaging about you and to refrain from
engaging in any conduct that is intended to harm your reputation.

 

You acknowledge and agree that the Consideration provided herein is not
otherwise due or owing to you under any Company employment agreement (oral or
written) or Company policy or practice, nor is this Consideration intended to,
and shall not, constitute a severance plan, and shall confer no benefit on
anyone other than the parties hereto.

 

3.             Consultancy Agreement.   Upon the Separation Date, and until
December 31, 2005 (or until terminated earlier as specifically set forth in this
Agreement), the Company desires that you shall perform, and you agree to
perform, such services, and have such responsibilities, as the Chief Executive
Officer or Board of Directors may direct (the period during which you are
serving in this role hereinafter referred to as the “Consultancy Period”).  As
consultant: (i) you acknowledge that you are acting as an independent
contractor, and that nothing in this provision shall be construed to create an
employment relationship between the parties, and (ii) you are not authorized to
enter into contracts or agreements on behalf of the Company or to otherwise
create obligations of the Company to third parties.  The Company shall pay you a
consultancy fee at the rate of $29,191.75 per month, plus reasonable expenses. 
You may terminate the Consultancy Period prior thereto by four weeks’ written
notice to the Chief Executive Officer and/or the Chairman of the Board of
Directors.

 

4.             Stock Options.  Until the Separation Date, you shall continue to
vest in stock options (“Options”) in accordance with your Notice of Grant of
Stock Options and Option Agreements (“Awards”) and the Amended and Restated 1992
Equity Incentive Plan (“Plan”).  You shall not vest in any additional Options
following the Separation Date.  Following the Separation Date, you may exercise
any vested Incentive Stock Options in accordance with the terms of the Awards
and the Plan.  You may exercise any vested Nonqualified Stock Options up through
and including the 90th day following the conclusion of the Consultancy Period.

 

5.             No Amounts Owing.  You acknowledge that except for the specific
financial consideration set forth in this Agreement and any salary and vacation
pay that you shall earn up to the Separation Date, you have been paid and
provided all wages, commissions, bonuses, vacation pay, holiday pay and any
other form of compensation or benefit that may be due to you now or which would
have become due in the future in connection with your employment with or
separation of employment from Company.

 

6.             Confidentiality and Related Covenants. You hereby agree and
acknowledge the following:

 

(i)            On or before the Separation Date, you will return to EPIX all
Company documents (and any copies thereof), property and any Proprietary
Information as defined in the Invention and Non-Disclosure Agreement (the
Inventions Agreement) previously signed by you,

 

2

--------------------------------------------------------------------------------


 

which is attached hereto as Exhibit A, the terms of which are incorporated
herein and shall survive the signing of this Agreement, and you hereby reaffirm
your obligation to fully abide by the provisions of the Inventions Agreement.

 

(ii)           You will not make any private or public (including to the print
or electronic media) statements that are professionally or personally
disparaging about, or adverse to, the interests of Company (including its
officers, directors and employees) including, but not limited to, any statements
that disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of Company, or engage in any
conduct which is intended to harm professionally or personally the reputation of
Company (including its officers, directors and employees); provided, nothing
herein shall, or shall be construed to, apply to any statements made by you: 
(a) as may be required by law;  (b) in any judicial or other adjudicatory
proceeding or action; or (c) in any privileged or confidential communication
with your counsel or other confidential personal or professional advisors.

 

(iii)          The material breach of any of the foregoing covenants by you
shall constitute a material breach of this Agreement and shall relieve Company
of any further obligations hereunder and, in addition to any other legal or
equitable remedy available to Company, shall entitle Company to terminate the
Consultancy Period immediately upon written notice to you and/or to recover from
you any monies already paid to you or on your behalf pursuant to Section 2 of
this Agreement.

 

7.             Cooperation.  You agree that during your employment and
thereafter you shall provide reasonable cooperation to Company upon its request
to assist in its defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of Company, including any claims or actions against its officers,
directors and employees.  Your cooperation in connection with such matters,
actions and claims shall include, without limitation, to prepare for and/or
participate in any proceeding (including, without limitation, consultation,
discovery or trial) and to assist with any audit, inspection, proceeding or
other inquiry.  For any cooperation provided pursuant to this Section after the
conclusion of the Severance Period, you shall be reimbursed for any reasonable
documented costs, expenses and time in an amount equal to $250 an hour, plus
reasonable attorneys’ fees, provided that you shall not be provided this
reimbursement for time spent in your own defense.  Nothing herein shall be
construed to require you to provide any cooperation with respect to any matter
in which your interests are or may be adverse to the interests of the Company.

 

8.             Release of Claims.

 

(i)            You hereby agree and acknowledge that by signing this letter and
agreeing to the Consideration to be provided to you, and other good and valuable
consideration provided for in this Agreement, you are waiving your right to
assert any form of legal claim against Company(1) whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the date you sign this Agreement.  Your waiver and release herein is
intended to bar any form of legal claim, charge, complaint or any other

 

--------------------------------------------------------------------------------

(1)           For the purposes of this Section 8, “Company” shall include EPIX
Pharmaceuticals, Inc. and any of its divisions, affiliates, subsidiaries and all
other related entities, and its and their directors, officers, employees,
trustees, agents, successors and assigns.

 

3

--------------------------------------------------------------------------------


 

form of action (jointly referred to as “Claims”) against the Company seeking any
form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against Company, for any alleged action,
inaction or circumstance existing or arising through the date you sign this
Agreement.

 

Without limiting the foregoing general waiver and release, you specifically
waive and release Company from any Claim arising from or related to your
employment relationship with Company or the termination thereof, including,
without limitation:

 

**           Claims under any state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Effective Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, national origin, age, gender, marital status, disability,
veteran status or sexual orientation.  Without limitation, specifically included
in this paragraph are any Claims arising under the federal Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Equal Pay Act, the Americans With Disabilities Act and any
similar Massachusetts or other state statute.

 

**           Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Effective Date) relating to wages, hours or any other terms and conditions of
employment.  Without limitation, specifically included in this paragraph are any
Claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the National Labor Relations Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and any similar Massachusetts or other state statute.

 

**           Claims under any state or federal common law theory including,
without limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

**           Any other Claim arising under state or federal law.

 

(ii)           Notwithstanding the foregoing, this section does not release the
Company from any obligation expressly set forth in this Agreement, does not act
as a waiver or release of any claims that you cannot by law waive or release,
and does not waive any of your rights to indemnification (including the right,
if any, to advance of legal fees) by the Company.

 

(iii)          This Section does not prohibit you from challenging the validity
of this release under the federal Age Discrimination in Employment Act (“ADEA”),
filing a charge or complaint of

 

4

--------------------------------------------------------------------------------


 

age discrimination with the federal Equal Employment Opportunity Commission
(“EEOC”), or participating in any investigation or proceeding conducted by the
EEOC.  In addition, nothing in this release or this Agreement shall limit EPIX’s
right to seek immediate dismissal of such charge or complaint on the basis that
your signing of this Agreement constitutes a full release of any individual
rights under the ADEA or other laws, or seek recovery from you, to the extent
permitted by law, of the Consideration provided to you under this Agreement in
the event that you successfully challenge the validity of this release and
prevail on the merits of a claim under the ADEA or other laws.

 

(iv)          You acknowledge and agree that, but for providing this waiver and
release, you would not be receiving the Consideration and other benefits being
provided to you under the terms of this Agreement.

 

(v)           Nothing in this section shall be construed to deprive the parties
to a determination of proportionate liability and of the judgment reduction
provisions set forth in Section 21D(f)(2)(B) and 21D(f)(3) of the Securities
Exchange Act of 1934, as amended.  The release provided by this section shall be
null and void if and only to the extent that it would otherwise prevent either
party hereto from reducing its or his liability and/or amount of judgment
against it or him pursuant to the foregoing proportionate liability and judgment
reduction provisions.

 

9.             ADEA Consideration and Rescission Periods.  You and EPIX
acknowledge that you are 40 years of age or older and that you, therefore, have
specific rights under the ADEA, which prohibits discrimination on the basis of
age.  You and the Company further acknowledge and agree that the release set
forth in the preceding paragraph is intended to release any right you may have
to file a claim against Company alleging discrimination on the basis of age. 
Consistent with the provisions of the ADEA, you shall have twenty-one (21) days
(the “Consideration Period”) from your receipt of this Agreement to consider and
accept its terms by signing below, and you are advised to consult with an
attorney prior to signing this Agreement.  In addition, you may rescind your
assent to this Agreement if, within seven (7) days after the date you sign this
Agreement (the “Rescission Period”), you deliver a notice of rescission to the
Chairman of the Board of Directors, EPIX Pharmaceuticals, Inc., 161 First
Street, Cambridge, MA 02142.  To be effective, such rescission must be hand
delivered or postmarked within the seven (7) day period.  Any such rescission
shall not affect the termination of your employment, which shall in any event
occur on September 14, 2005.

 

10.          Publicity.  Any press release or other public disclosure of the
terms and provisions of this Agreement, including filings required by securities
laws, shall be subject to the prior review and comment of the other party as to
those provisions relating to the terms and provisions of this Agreement.  During
the Consultancy Period and the Severance Period, no party to this Agreement
shall cause, discuss, cooperate or otherwise aid in the preparation of any press
release or other publicity other than filings required by securities laws,
concerning any other party to this Agreement or the Agreement’s operation
without prior approval of such other party unless required by law, in which case
notice of such requirement shall be given to the other party.

 

11.          Voluntary Agreement.  You acknowledge that you have been given
sufficient time and opportunity to consult with legal counsel for the purpose of
reviewing the terms of this Agreement.  By executing this Agreement, you are
acknowledging that you have been afforded sufficient time to understand the
terms and effects of this Agreement, that your agreements and obligations
hereunder are

 

5

--------------------------------------------------------------------------------


 

made voluntarily, knowingly and without duress, and that neither Company nor its
agents or representatives have made any representations inconsistent with the
provisions of this Agreement.

 

12.          Entire Agreement/Choice of Law/Full Agreement.  Except for that
certain “Indemnification Agreement” dated December 9, 1996, the Awards (except
as specifically provided herein), and as otherwise expressly provided for
herein, this Agreement supersedes any and all prior oral and/or written
agreements and sets forth the entire agreement between you and Company.  No
variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the parties hereto.  This Agreement shall take effect as
an instrument under seal and shall be governed by and construed in accordance
with the laws of Massachusetts.  The provisions of this Agreement are severable,
and if for any reason any part hereof shall be found to be unenforceable, the
remaining provisions shall be enforced in full.

 

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to the Chairman of the Board of
Directors of EPIX Pharmaceuticals, Inc., within 21 days of the date of this
letter.

 

 

Very truly yours,

 

 

 

 

EPIX Pharmaceuticals, Inc.

 

 

 

 

 

 

 

   /s/ Christopher F.O. Gabrieli

 

 

By:

Christopher F.O. Gabrieli

 

 

Chairman of the Board

 

 

Confirmed and Agreed:

 

 

/s/ Michael D. Webb

 

Michael D. Webb

 

 

Dated:  September 14, 2005

 

6

--------------------------------------------------------------------------------